EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT


 
AGREEMENT ("Agreement") made this 3rd day of June, 2010 by and between Dalei
Automotive Inspection Technology (ShenZhen) Co. Ltd (the "Company") and Jun Liu
("Employee").
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and Employee agree as follows:
 
1.           Employment/Duties:  The Company hereby agrees to employ Employee,
and Employee hereby agrees to continue to serve, subject to the provisions of
this Agreement, as CEO of the Company.  Employee shall continue to perform such
duties and responsibilities as are from time to time assigned to Employee by the
Board of Directors and shall report directly to the Board of Directors.  Such
duties and responsibilities shall include the oversight to: (i) to shape and
implement the strategic business plan of the Company; (ii) to direct the
development and monitoring of operating goals and objectives; (iii) to oversee
financial operations and (iv) to provide leadership, direction and
administration of all aspects of Company activities, in all cases subject to the
supervision and authority of the Company's Board of Directors.  Employee agrees
to continue to devote sufficient attention and energies to the performance of
the duties assigned to him hereunder, and to perform such duties faithfully and
to the best of his abilities and subject to such laws, rules, regulations and
policies from time to time applicable to the Company's employees to the best of
his knowledge.
 
2.           Term:  The term of this Agreement shall be for a period of one (1)
year commencing on the date set forth above (“Effective Date”) and ending on the
first anniversary thereof (the "Initial Term"), unless terminated sooner
pursuant to Section 7 of this Agreement.  Thereafter the Agreement is subject to
automatic renewals of one year period (each a "Renewal Term" and collectively
with the Initial Term, the "Term") unless Employee or Company notifies the other
in writing of its election not to renew, such notice to be provided not less
than ninety (90) days prior to the end of the Initial Term or the end of any
Renewal Term.
 
3.           Compensation:
 
(a)          Base Compensation:  For the services to be rendered by the Employee
under this Agreement the Company shall pay Employee a base salary ("Base
Compensation") of Thirty Thousand Dollars ($30,000.00) on a pro-rated basis
according to the Company's payroll schedule, exclusive of any dividend payments
and subject to applicable withholdings and other payroll deductions.
 
(b)          Bonus Compensation:   Upon each anniversary of this Agreement, the
Company’s Board of Directors shall determine whether a bonus for the Employee is
appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Other Benefits.  Subject to the terms of the plans, Employee shall
be entitled to receive such other benefits or rights as may be provided under
any employee benefit plans provided by the Company to its executives that are
now or hereafter adopted, including participation in life, medical, disability
and dental insurance plans, vacation and sick leave, expense reimbursement and
long-term incentive plans.  Notwithstanding anything to the contrary set forth
in this Agreement, any restricted stock awards, stock options or other equity
incentives of the Company (including, without limitation, those outstanding at
the time of termination of employment with the Company) shall be subject to the
terms set forth in such long-term incentive plans, as such plan may be in effect
from time to time, and in any restricted stock award, stock option or other
agreements (including, without limitation, those provisions relating to vesting,
exercisability, forefeitability), as may be entered into between Employee and
the Company pursuant to such long-term incentive plans.  Employee shall continue
to be entitled to such paid holidays as are provided to the Company's employees
generally.
 
4.           Vacation:  Employee shall be entitled to receive three (3) weeks
paid vacation time for each year of employment under this Agreement.  Any
vacation time which remains unused at the end of a year of employment may be
carried over to a succeeding year.
 
5.           Business Expenses:  The Company will reimburse or advance Employee
promptly (but not later than thirty (30) days after submittal of appropriate
vouchers or receipts) for his reasonable and documented out-of-pocket business
expenses for travel, meals and similar items incurred in connection with the
performance of Employee's duties (“Business Expenses”), and which are consistent
with the Company's general policies in effect regarding the reimbursement of
Business Expenses as the Company may from time to time establish.  All payments
for reimbursement of such expenses shall be made to the Employee only upon the
presentation to the Company of appropriate vouchers or receipts.  All
outstanding Employee requests for reimbursement of Business Expenses shall be
paid in full not later than the date of execution of this Agreement.
 
6.           Confidentiality:  Employee agrees to refrain from making any
disparaging or unfavorable comments, in writing or orally, about the Company,
including but not limited to press releases, communication with employees,
vendors, customers, professional references, and others.
 
7.           Termination:
 
(a)          Termination of Employment With Cause:  In addition to any other
remedies available to the Company at law, in equity or as set forth in this
Agreement, the Company shall have the right, upon written notice to Employee, to
terminate his employment hereunder without any further liability or obligation
to him in respect of his employment (other than its obligation to pay Base
Compensation, Bonus and vacation time accrued but unpaid as of the date of
termination and reimbursement of expenses incurred prior to the date of
termination in accordance with Section 3 and 5 above)  if
Employee:  (i) breaches any material provision of this Agreement; or (ii) has
committed an act of gross misconduct in connection with the performance of his
duties hereunder, as reasonably determined in good faith by the Board of
Directors of the Company; or (iii) demonstrates habitual negligence in the
performance of his duties, as reasonably determined by the Board of Directors of
the Company; or (iv) is convicted of or pleads nolo contendere to any felony; or
(v) is convicted of or pleads nolo contendere to any misdemeanor involving moral
turpitude and the conduct underlying such misdemeanor has materially adverse or
detrimental effect on the Company, its reputation, or its business, as
reasonably determined by the Board of Directors of the Company; or (vi) has
committed any act of fraud, misappropriation of funds or embezzlement in
connection with his employment hereunder (a "Termination With Cause").
 
 
-2-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, no purported Termination With Cause pursuant to
(i), (ii) or (iii) of this Section 7(a) shall be effective unless all of the
following provisions shall have been complied with:  (x) Employee shall be given
written notice by the Board of Directors of the Company of the intention to
effect a Termination With Cause, such notice to state in detail the particular
circumstances that constitute the grounds on which the proposed Termination With
Cause is based; and (y) Employee shall have ten (10) business days after
receiving such notice in which to cure such grounds, to the extent such cure is
possible, as determined in the sole reasonable discretion of the Board of
Directors of the Company.
 
(b)          Death; Disability:  In the event that Employee dies or becomes
Disabled (as defined herein) during the Term, Employee's employment shall
terminate when such death or Disability occurs and the Company shall pay
Employee (or his legal representative, as the case may be) as follows:
 
 
(i)
any Base Compensation, Bonus and vacation time accrued but unpaid as of the date
of death or termination for Disability; and

 
 
(ii)
any reimbursement for expenses incurred in accordance with Sections 3 and 5;.

 
For the purposes of this Agreement, Employee shall be deemed to be "Disabled" or
have a "Disability" if, because of Employee's personal injury, disability or
illness, he has been substantially unable to perform his duties hereunder for
sixty (60) days in any one hundred eighty (180) day period.  Employee shall be
considered to have been substantially unable to perform his duties hereunder
only if he is either (i) unable to reasonably and effectively carry out his
duties with reasonable accommodations by the Company or (ii) unable to
reasonably and effectively carry out his duties because any reasonable
accommodation which may be required would cause the Company undue hardship.
 
Notwithstanding the foregoing, to the extent and for the period required by any
state or federal family and medical leave law, upon Employee's request (i) he
shall be considered to be on unpaid leave of absence and not terminated, (ii)
his group health benefits shall remain in full force and effect, and (iii) if
Employee recovers from any such Disability, at that time, to the extent required
by any state or federal family and medical leave law, upon Employee's request,
he shall be restored to his position hereunder or to an equivalent position, as
the Company may reasonably determine, and the Term of Employee's employment
hereunder shall be reinstated effective upon such restoration.  The Term shall
not be extended by reason of such intervening leave of absence or termination,
nor shall any compensation or benefits accrue in excess of those required by law
during such intervening leave of absence or termination.  Upon the expiration of
any such rights, unless Employee has been restored to a position with the
Company, he shall thereupon be considered terminated.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Employee acknowledges that the payments referred to in both Sections 3 and 5 and
this Section 7(b) together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Employee's
employment under this Section 7(b), constitute the only payments which Employee
(or his legal representative, as the case may be) shall be entitled to receive
from the Company hereunder in the event of a termination of his employment for
death or Disability, and the Company shall have no further liability or
obligation to him (or his legal representatives, as the case may be) hereunder
or otherwise in respect of his employment.
 
(c)          No Mitigation by Employee.  Except as otherwise expressly provided
herein, Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for herein be reduced by any
compensation earned by Employee as the result of employment by another employer.
 
8.           Intellectual Property Rights: The Company shall be the owner of all
inventions, improvements, designs, methods, plans, computer programs, products,
services and other materials (collectively, “Developments”) created by Employee
under this Agreement or in which Employee assisted in the creation for the
benefit of the Company during the course of employment with the Company under
this Agreement.  All intellectual property rights in such Developments of the
Company, including all patents, trademarks, copyrights, trade secrets and
industrial designs, shall be the exclusive property of the Company.  In the
event that Employee acquires any rights or interests in such Developments of the
Company as a result of his work under this Agreement, Employee agrees to assign
and by executing this Agreement does assign all such rights and interests to the
Company.  The Company shall have the exclusive rights to obtain copyright
registrations, letters patent, industrial designs, trademark registrations or
any other protection in respect of the work products and the intellectual
property rights in the Company’s Developments anywhere in the world.  At the
expense and request of the Company, Employee shall both during and after his
employment with the Company, execute all documents and do all other acts
necessary in order to enable the Company to protect its rights in the Company’s
Developments; provided, however, that Employee shall be entitled to reasonable
compensation if he provides such assistance after the term if this Agreement is
ended.
 
9.           Return of Company Property:  Employee agrees that following the
termination of his employment for any reason, he shall return all property of
the Company, its subsidiaries, affiliates and any divisions thereof he may have
managed which is then in or thereafter comes into his possession, including, but
not limited to, documents, contracts, agreements, plans, photographs, books,
notes, electronically stored data and all copies of the foregoing as well as any
automobile or other materials or equipment supplied by the Company to Employee.
 
10.         Each Party, the Drafter:  This Agreement and the provisions
contained in it shall not be construed or interpreted for or against any party
to this Agreement because that party drafted or caused that party's legal
representative to draft any of its provisions.
 
11.         Waiver:  The failure of either party to this Agreement to enforce
any of its terms, provisions or covenants shall not be construed as a waiver of
the same or of the right of such party to enforce the same.  Waiver by either
party hereto of any breach or default by the other party of any term or
provision of this Agreement shall not operate as a waiver of any other breach or
default.
 
 
-4-

--------------------------------------------------------------------------------

 
 
12.         Severability:  In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby.  Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.
 
13.         Entire Agreement:  The provisions contained herein (including any
schedules, exhibits and documents delivered herewith or attached hereto)
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof.
 
14.         Independent Counsel:  Employee and the Company each acknowledge that
each of them has had the opportunity to seek independent legal counsel in
connection with entering into this Agreement, and has either done so or has
voluntarily chosen not to.
 
15.         Governing Law:  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to its conflict
of law rules.
 
16.         Descriptive Headings:  The paragraph headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
17.         Counterparts:  This Agreement may be executed in one or more
counterparts, which, together, shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
Dalei Automotive Inspection Technology
(ShenZhen) Co. Ltd
 

          By:
/s/
 
/s/ Jun Liu
   
Name:
 
Jun Liu
   
Title:
 
 
 

 
 
 
-5-